Citation Nr: 1707077	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  10-11 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right jaw disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1988 to April 1992, with additional service in the Army and Air Force National Guard of Florida and the Navy Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the instant matter in June 2011, July 2014, and August 2015 for additional development and obtained an expert medical opinion from the Veterans Health Administration (VHA) in April 2015.    

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his currently diagnosed myofascial pain dysfunction (MPD) of the jaw and paresthesia of the right side of the face are related to his military service.


CONCLUSION OF LAW

The criteria for service connection for MPD of the jaw and paresthesia of the right side of the face have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for MPD of the jaw and paresthesia of the right side of the face is a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends that he has a right jaw disorder, to include temporomandibular joint (TMJ) disorder, MPD, and paresthesia, as a result of the in-service removal of wisdom teeth.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2014); 
38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 C.F.R. § 3.303; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran does not have a diagnosis of a chronic disease per VA regulations, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted above, the Veteran contends that he has a right jaw disorder, to include TMJ disorder, MPD, and paresthesia, as a result of in-service dental surgery.  In this regard, the Veteran's service treatment records (STRs) document that, in March 1989, he had three wisdom teeth extracted, including on the top and bottom of the right side of his mouth.  In July 1989, he was seen for right joint pain and muscle pain.  He reported that the joint pain was on and off since he had a tooth removed.  He was assessed with acute myofascial pain (MFP).  In another July 1989 STR, it was stated that the Veteran was taking Motrin for his TMJ.  In August 1989, he reported continued TMJ discomfort, was diagnosed with joint and muscle discomfort, and was given a mouth guard.  In March 1990, the Veteran was seen for chronic pain and TMJ that began after a tooth was removed.  He reported a new complaint of numbness and cramping.  There was no history of open or closed locking consistent with complaints of TMJ dysfunction, but there were complaints of joint noise.  He was diagnosed with TMJ even though there was no evidence of clicking, popping, or crepitus.  He was assessed with probable MPD and no joint dysfunction.  

On a May 1990 Dental Health Questionnaire, the Veteran checked "no" to painful joints (including the jaw).  In July 1990, he was seen again for TMJ pain that resolved with Motrin.  It was noted that he now had paresthesia of the right buccal skin surface.  He was given a provisional diagnosis of paresthesia.  In September 1990, he was again seen for paresthesia and TMJ pain.  In October 1990, the Veteran sought treatment for a sunken appearance of the right side of his face.  It was noted that he had residual right side paresthesia.  A provisional diagnosis of "(Buccinator ?) muscle atrophy secondary to paresthesia" was made.  It was noted that the Veteran had complaints of facial asymmetry after extraction of three molar teeth.  He was assessed with facial asymmetry with "etiology unknown but not related to previous third molar surgery."  On the Veteran's February 1992 Report of Medical History for Separation, he checked "yes" for ear, nose, or throat trouble, but did not report severe tooth or gum trouble. 

The Veteran reported undergoing jaw surgery in 1996 to correct a deformity, but these records have not been obtained as the Veteran indicated they are unavailable in an August 2008 statement.

The Veteran's National Guard and Reserves STRs contain a Dental Health Questionnaire that was signed in July 2005, June 2006, August 2007, August 2008, and August 2009.  On that questionnaire, the Veteran checked "yes" to joint pain (including the jaw).  On an August 2009 Report of Medical History, the examiner reported nerve damage to the right jaw.  The Board notes that there were no other notations of any tooth or nerve problems on the Veteran's various Reports of Medical History.

The Veteran was afforded a VA examination in September 2008, at which time he reported difficulty with chewing and pain in the right TMJ.  He also stated that his jaw muscles tightened up when he chewed, which caused jaw pain.  It was noted that he underwent "cosmetic" surgery on his jaw in 1996.  He was diagnosed with normal range of motion and possible orofacial pain syndrome, which was associated with the diagnosis of TMJ problems.  The VA examiner opined that it was less likely as not that the Veteran's condition was caused by or a result of military service because no dental trauma was noted in the military record.  It was also stated that the Veteran may have orofacial pain, but it could not be traced to a service-connected injury or trauma. 

In October 2011, the Veteran underwent a VA cranial nerves examination.  The examiner noted the Veteran's complaints of intermittent pain on the right side of the face.  The examination revealed no facial asymmetry during whistling or smiling, but there was a decrease in sensation to pinprick on the entire right side of the face. However, the VA examiner indicated that there was no cranial nerve disability and then stated that, as there was no evidence of facial nerve disability, an opinion was not indicated.

The Veteran underwent a VA TMJ examination in November 2011.  The examiner noted the prior diagnoses of possible myofascial pain unrelated to joint dysfunction, facial asymmetry unrelated to third molar removal, and gingivitis.  The examiner stated that the Veteran did not have TMJ because there was no tenderness on the auricular canal or over the TMJ area and there was no clicking, popping, or crepitus.  The examiner opined that the claimed condition was not incurred in or caused by any event in service.  It was also noted that he could not adjudicate if the third molar removal was the etiology of his report of pain on mastication.   

In July 2014 a VA neurology opinion was rendered by a neurologist.  The neurologist stated that the Veteran's decrease in sensation on the right side of the face was just a symptom and it was not caused by, due to, or related to a cranial nerve disability.  The rationale was that the Veteran was vague in reporting his facial symptoms, but he did report severe intermittent pain of the mid-face region and he avoided chewing on the left side to prevent pain from coming.  His cranial nerve examination was normal, there was no facial asymmetry during whistling and smiling, and no cranial nerve pathology was found.  The examiner further noted that the subjective decrease in pinprick revealed that, for the entire right hemi face, the change of sensation was exact at midline and not localizable to a central or peripheral nerve condition.  He reported that such was highly suggestive of a non-organic etiology.  

Also in July 2014, a new VA medical opinion regarding the Veteran's jaw disorders was rendered by the same VA examiner who offered the November 2011 VA opinion.  The VA examiner stated that a review of the Veteran's STRs clearly showed that the Veteran's complaint of facial pain related to the third molar extraction was thoroughly investigated by an oral/maxillofacial surgeon, and that he or she stated in October 1990 that facial asymmetry was unrelated to the third molar removal.  The examiner also stated that a March 1990 STR reported that facial pain was possibly myofascial pain but there was no dysfunction.  He stated that, at the September 2008 and November 2011 VA examinations, there was no evidence of TMJ.  At the November 2011 VA examination, there was no complaint of pain and, when the muscles of mastication were palpated, there was no tenderness either in the auricular canal or over the TMJ area, and there was no audible noises of clicking, popping, or crepitus.  The interincisal range of motion, both initially and after repeated function exceeded 40 mm and lateral excursions also exceeded 4 mm.  He also stated that, in the absence of radiographic or physical findings, based on previous evaluations for the stated chief complaint he could not adjudicate the etiology of the third molar removal.  He also stated that MPD and paresthesia are "not considered compensable Dental Conditions."  The Board notes that MPD and paresthesia are, in fact, disabilities contemplated by the Rating Schedule and are subject to service connection.

As the Board determined that the aforementioned opinions did not clearly discuss the Veteran's in-service complaints, treatment, or diagnoses, and did not provide an adequate rationale for the nexus opinions offered, the Board sought an expert medical opinion from VHA in January 2015.  In April 2015, such an opinion was obtained from a VHA Chief of Oral and Maxillofacial Surgery and Dental Section.  The VHA examiner first stated that TMJ is not a diagnosis and it is not a description of a disease condition, but it is instead an abbreviated nomenclature of a specific body part, the articulating joint between the lower jaw (mandible) and the cranial base.  The diseased states that can affect this area are collectively termed TMD.  He stated that a doctor needs specific training to make this diagnosis.  He further indicated that TMD is actually a collection of dysfunctions, malformation, or derangements identified by several features or signs and symptoms, but all can be vague or difficult to measure directly.  Symptoms associated with TMD include trismus (limited opening of the mouth), specific locations and parameters of pain, weakness of the muscles of mastication, aberrations of the normal mechanism of function of the joint, and crepitus.   He stated that different noises, such as grinding, popping, and clicking, are an indication of different possibilities of derangements or conditions within the joint.  Subtle change in the pattern of occlusion, the specific pattern of contact of the upper and lower jaw, is a sign of alterations within the joint that could be transient, lingering, or long term (chronic).  A sign of TMD can be asymmetry of the jaw or face.  Myofascial pain is a specific designation of pain from certain areas of the head, neck, or body where muscles or groups of muscles are encased in fibrous nerves, especially the facial nerve.  This pain is evidenced by trigger points.  Paresthesia is an abnormal sensation and it could have several specific characteristics like partial numbness, itching or tingling, or a reduction in all sensations.  It could be either a transient or permanent condition.  There were well accepted methods of clinic examination for distinguishing the location and degree of paresthesia; this was by light touch, two point discrimination, sharp/dull distinction, directional identification of light contact, and hot/cold distinction. 

The VHA examiner stated that the Veteran's STRs included numerous mentions of TMJ in the chart, as well as joint pain, facial pain, and myofascial pain.  He stated that the problem with "every one of these notations" was that they were not substantiated by any subjective or objective signs or symptoms.  In addition, there was little, if any, examination documentation in the Veteran's STRs.   Therefore, he did not find these to be viable diagnoses.  Instead, they were just notations of complaints that the Veteran is "seeking information and possible recommendation for treatment, followed by an unsupported conclusion or a guess based on the complaint."  He stated that this was also true for myofascial pain.  He stated that none of these diagnoses were supported by specific examinations or findings in the chart.  He further stated that the intermittent mentions of pain could be during periods of stress where someone exhibits some parafunctional habits and overloading the joint to cause transit symptoms and they could go away when stress was reduced.  He also stated that, according to the medical literature, a majority of patients see a resolution of TMD symptoms in 5 to 7 years without medical or dental intervention. 

The VHA examiner noted that there were no details of the Veteran's reported cosmetic surgery of the jaw in 1996.  He stated that this was significant because a complication of jaw surgery was mal-occlusion that induced stress into the joint to cause TMD symptoms.  He stated that, since there was no definitive diagnosis of a joint disorder and there was surgical alteration of the jaw, it must be considered just as likely that any joint problem is the result of this surgery.  Since there were no details of the surgery, and paresthesia and anesthesia are among the risks of jaw surgery, the current paresthesia was just as likely from the 1996 surgery as anything else before or after. 

The VHA examiner stated that there were very few substantial diagnoses in the Veteran's file.  While many symptoms were discussed and there were mentions of differential or working diagnoses, there was no definitive one.  He opined that because there was never a complete enough listing of subjective testing, there was no basis for a conclusion, and thus, there was no supportable diagnosis.  He opined that the statement that the Veteran has TMJ indicates a lack of knowledge of the subject and that most treatment providers only repeated the Veteran's terms when noting his condition in his STRs.  It was noted that the two instances of testing and results were the September 2008 and November 2011 VA examination reports and in neither report was there an indication of a TMJ disorder or TMD.  

The VHA examiner stated that the type and character of myofascial pain was never described and there was no evidence of testing, except where it was stated that there was no pain to palpation.  The symptoms the Veteran reported in March 1990 were vague and nothing specific was elucidated by the examiner toward a definitive diagnosis.  He stated that the most accurate description of the Veteran's pain was recurrent myositis (muscle inflammation) of the masseter.  It was noted that such was still of an unknown etiology.  

The VHA examiner then reported that paresthesia was a symptom and not a diagnosis.  He stated that the most likely nerves to be injured in the third molar surgery were the inferior alveolar nerve and the lingual nerve, but none of these innervate the skin of the cheek.  He stated that decreased sensation on the right side of the face was a more complex symptom linked to multiple dermatomes from multiple cranial nerves.  He then stated that it was less than 50 percent as likely that the symptom is a result of third molar surgery.

In the conclusion, the VHA examiner stated that there was no diagnosis of TMD.  In order for such a diagnosis to be made, there needs to be complete testing and other TMJ conditions must be ruled out.  Specifically, there needs to be an external examination for joint symmetry, then range of motion and symmetry of motion, as well as pain on palpation of the surrounding muscles and the joint itself, pain in the external auditory canal.  Thereafter, there should be objective measurements of opening, protrusion, and lateral excursions of the lower jaw, with emphasis on listening to the joints during movement, with a stethoscope if necessary.  The examiner also stated that a close examination of the occlusion was also an important indicator of possible sources of the joint pressures.  The next step required was imaging, including a panoramic radiograph and possibly a CT of the head, to examine the boney structure, and then an MRI of the joints to identify the cartilage disc and other soft tissue components of the joint space and surrounding muscles.  The MRI should contain motion images of the joints in motion to examine the components for proper functioning of the joint.  The examiner stated that such examination would be needed to properly investigate and reproduce the symptoms and then observation of the source or sources of the symptoms in order to make a diagnosis.  The examiner stated that it was less than 50 percent likely that the Veteran had TMD and it was less than 50 percent probability that his current complaints were related to military service.  

The examiner further determined that the diagnosis of myofascial pain syndrome was not supported by the Veteran's records because there was no documentation that each of the muscles of mastication were examined, and there was no record of any specific trigger points.  Furthermore, pain on opening, stretching, and biting were not described, and there were no indications of other investigational therapies, to include therapeutic injections of local anesthetic.  He stated that it was less than 50 percent likely that any myofascial pain syndrome existed.  Thus, it was less likely that any facial pain was the direct result of surgery or of military service.  

The examiner ultimately concluded that it was less than 50 percent probability that any of the diagnoses were related to military service.  He stated that there was no clear diagnosis of a nerve disability of the right jaw.  He then stated that the Veteran's cosmetic surgery had a greater risk of causing damage and creating his reported symptoms than his third molar surgery and there was less than a 50 percent probability that any nerve symptoms were related to military service. 

Thereafter, the Veteran was examined again in November 2015 by the VA examiner who offered opinions regarding the Veteran's TMJ conditions in November 2011 and July 2014.  During this examination, the Veteran reported his condition had worsened and he had pain on the right side when he chews along with constant headaches and ringing in his right ear.  The Veteran also stated that, during flare-ups, he experienced pain, fatigue, weakness, and incoordination in his bilateral TMJs.  The examiner reported the Veteran exhibited pain on chewing, repetitive movement, and palpation in both his left and right TMJs.  He further noted that such repetitive movement and palpation caused the onset of a headache.  The examiner found that repeated use over time resulted in the Veteran experiencing functional loss due to pain, weakness, and incoordination in his right TMJ and that his pain was escalated on his lateral excursions with sharp pain noted on palpation of the periauricular area.  However, no degenerative or traumatic arthritis was documented during imaging studies of the Veteran's TMJs.  The examiner concluded that the Veteran was diagnosed with MPD in March 1990 and that the evidence points to the existence of such condition.  However, he stated that such was not directly related to TMJ pathology, nor could he connect it to any incident during active duty.  He reported that MPD is a condition of unknown etiology and, thus, it would be mere speculation to attribute it to extraction of a tooth.  The examiner also opined that the Veteran's MPD was at least as likely as not proximately due to his service-connected right shoulder disability.

Subsequently, in March 2016, the examiner provided an addendum opinion to clarify his November 2015 findings.  He reported that his finding of a link between the Veteran's jaw condition and his right shoulder disability in November 2015 was outside the scope of that examination.  The examiner also stated that a diagnoses of paresthesia, secondary to right mandibular wisdom tooth removal, is evident from the record.  He further stated that his November 2015 diagnosis of MPD was not based on his examination, but rather what was indicated by the Veteran's STRs.  He reported that, during the examination, there was no pain on palpation of the muscles of mastication.  The Board notes that these findings directly contradict the report the examiner made in November 2015.  The following month, a different VA examiner reviewed the Veteran's file and found that his MPD was not related to his right shoulder disability.

As an initial matter, the Veteran's STRs reflect that he had three wisdom teeth removed in March 1989, including on the top and bottom of the right side of his mouth.  The STRs also show he had an additional tooth removed prior to March 1990.  Thus, the Board finds that the requirements for establishing the claimed in-service event have been met.  Accordingly, his entitlement to service connection rests on whether he has a currently diagnosed right jaw disorder, and if so, whether such disorder is related to his in-service tooth extraction.  

For the reasons explained below, and by resolving all doubt in the Veteran's favor, the Board finds that he has current diagnoses of MPD and paresthesia related to his in-service tooth extraction.  The Board notes that, during the course of the appeal, several contradictory findings have been made as to the nature of the Veteran's right jaw disorder.  However, it is clear that none of the VA examiners diagnosed the Veteran with TMD.  In this regard, the September 2008 VA examiner diagnosed the Veteran with orofacial pain and problems with his TMJ, but not TMD.  The November 2011 VA examiner also denied the Veteran had TMD because he found no tenderness on the auricular canal or TMJ area and the Veteran's jaw did not make noises characteristic of TMD on movement.  After reviewing the full record, the VHA examiner agreed the Veteran has not been diagnosed of TMD.  During the November 2015 examination, the November 2011 VA examiner again found the Veteran did not present with trismus, crepitus, or any other symptomatology indicative of a TMD diagnosis.  As such, the Board finds the Veteran does not have a current diagnosis of TMD.

However, the Board finds that it is at least as likely as not that the Veteran has a current diagnosis of MPD.  In this regard, he has consistently reported to VA examiners that he experienced pain in his jaw on chewing.  The September 2008 VA examiner found the Veteran had possible orofacial pain syndrome associated with his TMJ problems.  While the VA examiner during the November 2011 TMJ examination did not find the Veteran exhibited pain on chewing, that same examiner subsequently found he had pain when chewing resulting in functional loss during the November 2015 examination and diagnosed the Veteran with MPD at that time.  The Board notes that this examiner subsequently denied this diagnosis in March 2016, however, the examiner reached this conclusion by contradicting his own findings from November 2015 that the Veteran exhibited pain on chewing.  As this supplemental opinion was based on a misstatement of the November 2015 findings, the Board disregards the examiner's subsequent rejection of his prior MPD diagnosis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Similarly, while the VHA examiner stated that it is less likely than not that the Veteran has a proper diagnosis of MPD, he based this finding partially on the erroneous basis that the Veteran's record is absent evidence that he has pain on chewing.  Such a finding errs by ignoring the Veteran's competent reports of pain on chewing during the September 2008 and November 2011 VA examinations. 

The Board places substantial probative value on the medical opinions provided in the November 2015 VA examination report because the VA examiner reviewed the evidence of record, conducted an in-person evaluation of the Veteran, and provided a medical opinion along with rationale in support of that opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As is true with any piece of evidence, the credibility and weight to be attached to this opinion is within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The VHA examiner did not agree with such a finding, but he did so while ignoring the Veteran's statements and without examining the Veteran.  Furthermore, the VHA opinion was rendered without the benefit of the November 2015 VA examination findings.

The Board also finds that the Veteran has a current diagnosis of paresthesia of the right side of his face.  In this regard, the Veteran has consistently reported reduced feeling on the right side of his face.  In October 2011, a neurological examiner found the Veteran had a decrease in sensation to pinprick on the entire right side of his face that was not attributable to a cranial nerve disability.  A subsequent neurological opinion in July 2014 agreed with that finding, but also stated that the Veteran's decrease in sensation on the right side of his face was a symptom and not a disability.  Additionally, an opinion with regard to the Veteran's TMJ in July 2014 appears to indicate a diagnosis of paresthesia.  While this same examiner did not offer a finding as to the presence of paresthesia following his November 2015 examination of the Veteran, he did state that a diagnosis of paresthesia is evident from the record in his March 2016 opinion.

The VHA examiner agreed with the neurological examiners that paresthesia is a symptom not a disability.  However, another VA examiner found such a diagnosis appropriate.  Critically, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.  This "unique" standard of proof is lower than any other in contemporary American jurisprudence and reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert, 1 Vet. App. at 54; see Henderson v. Shinseki, 562 U.S. 428, 429 (2011) (noting that "[t]he contrast between ordinary civil litigation . . . and the system that Congress created for veterans is dramatic.").

By requiring only an "approximate balance of positive and negative evidence" to prove any issue material to a claim for veterans benefits in 38 U.S.C. § 5107(b), the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits.  Gilbert, 1 Vet. App. At 54; (citing Santosky v. Kramer, 455 U.S. 745, 755 (1982) ("[I]n any given proceeding, the minimum standard of proof tolerated by the due process requirement reflects not only the weight of the private and public interests affected, but also a societal judgment about how the risk of error should be distributed between the litigants.").  Thus, "[b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert, 1 Vet. App. at 54.  Although finding that paresthesia is a separately diagnosed condition is at odds with the conclusions of a VA neurologist and VHA examiner, each medical professional is competent to render a medical opinion, and a rationale was provided for each opinion.  At worst, the evidence with respect to whether the Veteran's paresthesia is a separately diagnosable condition is in equipoise and, thus, the Board finds that the Veteran has a current diagnosis of such a condition.

Furthermore, the Board finds that the Veteran's MPD and paresthesia were caused by the in-service removal of three wisdom teeth, including on the top and bottom of the right side of his mouth, in March 1989.  Following this surgery, and throughout his subsequent military service, the Veteran's STRs contain treatment records showing ongoing treatment for pain on the right side of his jaw as well as reports of paresthesia on the right side of his face.  Specifically, in July 1989, the Veteran was seen for pain in his right TMJ and muscles on chewing.  A treatment record from July 1990 reported that the Veteran had a history of TMJ pain since March 1989 and had paresthesia in his right cheek.  

In making this determination, the Board has considered, but finds unpersuasive, the negative nexus opinions of record.  In this regard, the September 2008 VA examiner did not find a nexus between the Veteran's jaw pain and service.  The examiner stated that the Veteran did not have any in-service event to which he could attribute such symptomatology, but he did not explain why the removal of the Veteran's wisdom teeth during service could not have been such an event.  The October 2011 VA neurological examiner could not make a determination as to the etiology of the Veteran's conditions.  Likewise, during the November 2011 VA TMJ examination, the examiner reported that he could not make a determination as to the etiology of the Veteran's pain on chewing.  Another neurological opinion was obtained in July 2014.  With regard to the source of the Veteran's paresthesia, the examiner only stated that it was "highly suggestive of a non-organic etiology."  That same month, the examiner who performed the November 2011 examination offered an additional opinion.  However, he did not make a finding as to a nexus between the Veteran's MFP or paresthesia and service at that time.  

Thereafter, in April 2015, the VHA examiner noted the absence of records related to the Veteran's 1996 oral surgery.  He therefore stated "[f]rom this point in time forward it must be considered just as likely that any joint problem is a result of the surgery as any other source.  It would be pure conjecture to make any more specific opinions on this patient's condition."  He further opined that it was less likely than not that the Veteran's diagnosed MPD and paresthesia were related to service.  Additionally, he stated this finding was supported in regard to the paresthesia diagnosis because the Veteran had cosmetic jaw surgery after his wisdom teeth were removed and such surgery has a greater risk of causing damage than the Veteran's in-service dental procedures.  However, as noted above, the VHA examiner incorrectly stated the Veteran's medical history did not contain reports of pain on biting.  Furthermore, the VHA examiner did not address the fact that the Veteran's MPD and paresthesia symptomatology began in-service and prior to the 1996 surgery, or the Veteran's competent reports that such symptomatology has persisted since service.   

In conjunction with diagnosing the Veteran with MPD in November 2015, the VA examiner stated that MPD was a chronic disorder of unknown etiology and thus could not be connected to any incident during active duty.  As explained above, the Board notes that the examiner's finding that the Veteran's MPD is more likely than not related to his service-connected right shoulder disability was a misstatement by the examiner.  The March 2016 opinion also contained a finding that the Veteran's paresthesia was secondary to right mandibular wisdom tooth removal.  

The Board finds the onset of the Veteran's MPD directly following his dental surgery in March 1989 to be more probative of the source of this disorder than the findings of the VA examiners.  To the extent that the medical opinions of record do not find a nexus between the Veteran's MPD and service, their determinations are of insufficient certainty to outweigh such chronology and are based on errors of fact.  The September 2008 VA examiner failed to find a nexus between the Veteran's current jaw disorder and service, but he did not explain why the removal of the Veteran's wisdom teeth in-service could not have caused his current jaw disorder.  The VHA examiner's conclusions were made without considering the Veteran's reports of relevant symptomatology during service and to VA examiners.  Furthermore, this assessment was made prior to the 2015 VA examination.  The 2015 VA examiner did not offer a nexus opinion with regard to MPD because he reported the condition's etiology is inherently unknowable etiology.  Thus, the Board finds that the evidence with respect to whether the Veteran's MPD is related to his active military service is at least in equipoise, and, therefore, a finding of a nexus between the Veteran's MPD and service is warranted.  

Turning to the Veteran's paresthesia of the right side of the face, the Board finds the opinion offered in March 2016 that such condition is related to an in-service tooth removal to be determinative.  To the extent that the VA neurological opinions on the etiology of this condition disagree with this finding, they are of insufficient certainty to outweigh the March 2016 opinion.  Therefore, the Board also finds that it is at least as likely as not that the Veteran's paresthesia of the right side of the face is related to service.

Finally, the Board notes that service connection based on 38 C.F.R. § 3.317 for the Veteran's conditions was considered.  However, while the record shows the Veteran is diagnosed with a chronic condition of unknown etiology and he served in the Persian Gulf during the relevant timeframe, both the Veteran's MPD and his paresthesia had their onset prior to August 2, 1990.  As such, service connection under 38 C.F.R. § 3.317 is not warranted.

Therefore, based on the foregoing, the Board resolves all doubt in the Veteran's favor and finds that service connection for a right jaw disorder, diagnosed as MPD of the jaw and paresthesia of the right side of the face, is warranted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.  


ORDER

Service connection for MPD of the jaw and paresthesia of the right side of the face is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


